PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/982,580
Filing Date: 17 May 2018
Appellant(s): West et al.



__________________
Eddie E. Scott
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/11/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 26, 2020 from which the appeal is taken is being maintained by the examiner.  No new grounds of rejection are set forth.
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (PGPub 2015/0219428) in view of Ward et al (US Pat 5969286), hereinafter Ward, and James et al (PGPub 2018/0233410), hereinafter James.
Regarding Claim 1, Carpenter teaches a method of making chip slapper detonators (Abstract), comprising the steps of:
providing a substrate having a substrate top and a substrate bottom (Fig. 2- substrate 102);
electroplating a pattern of conductive pads on said substrate bottom (Fig. 2- surface-mount pads 106a and 106b; [0033]);
drilling a pattern of via holes through said substrate, wherein said via holes are in contact with said conductive pads (Fig. 2- see vias 108a and 108b through substrate 102); 
plating said via holes with a conductive material to create a conductive path in said via holes between said substrate top and said substrate bottom ([0020]- each via may be plated with a conductive material);
metallization of a conductive bridge on said substrate top ([0019]- the exploding foil initiator 104 may be manufactured by depositing a conductive foil pattern defining the first and second contacts 104A, 104B and the channel 104C); and
adhering a slapper layer over said conductive bridge on said substrate ([0028]- a polymer film layer applied over the exploding foil initiator); and

Carpenter and Ward do not appear to explicitly teach scoring said substrate for dicing.  James teaches a method dicing a wafer (Abstract) wherein the wafer is pre-scored before dicing [0014] in order to simplify the singulation process for certain types of wafer substrates, improve device reliability and die strength, reduce the width of the cutting kerf, reduce cost and improve yield [0011].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Carpenter and Ward to include pre-scoring the wafer before dicing as taught by James with reasonable expectation of success to simplify the singulation process for certain types of wafer substrates, improve device reliability and die strength, reduce the width of the cutting kerf, reduce cost and improve yield [0011].
Regarding Claim 2, Carpenter further teaches said step of providing a substrate comprises providing an alumina wafer substrate ([0019]- the substrate may be an alumina wafer).
Regarding Claim 3, Carpenter further teaches said step of electroplating a pattern of conductive pads on said substrate bottom comprises electroplating a pattern of conductive gold pads on said 
Regarding Claim 4, Ward further teaches said step of plating said via holes with a conductive material comprises plating said via holes with a conductive gold material ([0020]- the vias can be plated with gold).
Regarding Claim 5, Carpenter teaches the exploding foil initiator may be manufactured by utilizing metallic vacuum vapor deposition [0019] but does not specifically teach electron beam vapor deposition.  However, electron beam vapor deposition is one of a finite list of methods of performing vacuum vapor deposition, thus one of ordinary skill in the art would have found it obvious to try based on the finite list of available vacuum vapor deposition methods.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carpenter and Ward to include a metallic vacuum vapor deposition as taught by Carpenter and specifically select electron beam vapor deposition with reasonable expectation of success since such a modification would have involved choosing from a finite number of identified, predictable solutions.
Regarding Claim 6, Carpenter teaches the exploding foil initiator may be manufactured by utilizing metallic vacuum vapor deposition [0019], thus the process is performed under vacuum which meets the instant limitation of said step of adhering a slapper layer over said multiplicity conductive bridges on said substrate comprises adhering a slapper layer over said multiplicity conductive bridges on said substrate in a vacuum system.  
Regarding Claim 7, Carpenter teaches a polymer film layer is applied over the exploding foil initiator [0028] but is silent as to the exact polymer used.  Ward teaches said step of adhering a slapper layer over said multiplicity of conductive bridges on said substrate comprises adhering a polyimide slapper layer over said multiplicity of conductive bridges (Col. 6, Lines 32-35- flyer material 49 is a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (PGPub 2015/0219428),Ward et al (US Pat 5969286), hereinafter Ward, and James et al (PGPub 2018/0233410), hereinafter James, in view of Neyer et al (US Pat 6470802), hereinafter Neyer.
Regarding Claim 8, Carpenter and Ward do not appear to explicitly teach the method of further comprising the step of depositing a gold layer over said slapper layer over said multiplicity of conductive bridges on said substrate.  Neyer teaches a method of manufacturing a similar detonator wherein a gold layer is applied over the conductive bridges (Col. 4, Lines 8-12) to utilize the gold’s corrosion resistant properties (Col. 4, Lines 8-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ward to include applying over the conductive bridges as taught by Neyer with reasonable expectation of success to utilize the gold’s corrosion resistant properties (Col. 4, Lines 8-12). 
Claims 9-14 and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (PGPub 2015/0219428) and Ward et al (US Pat 5969286), hereinafter Ward, and James et al (PGPub 2018/0233410), hereinafter James, in view of Lerche et al (US Pat 6385031), hereinafter Lerche.
Regarding Claim 9, Carpenter teaches a method of making chip slapper detonators (Abstract), comprising the steps of:
providing a substrate having a substrate top and a substrate bottom (Fig. 2- substrate 102);
patterning said substrate bottom with a multiplicity of conductive pads (Fig. 2- surface-mount pads 106a and 106b; [0033]);

plating said via holes with gold to create a conductive path in said via holes between said substrate top and said substrate bottom ([0020]- each via may be plated with gold);
depositing a conductive bridge on said substrate top ([0019]- the exploding foil initiator 104 may be manufactured by depositing a conductive foil pattern defining the first and second contacts 104A, 104B and the channel 104C); and
adhering a slapper layer over said conductive bridge on said substrate ([0028]- a polymer film layer applied over the exploding foil initiator).
Carpenter does not appear to explicitly teach a multiplicity of conductive bridges or dicing said substrate into individual chip slapper detonators wherein each said individual chip slapper detonator includes one of said multiplicity of conductive bridges.  Ward teaches an alternative method of manufacturing slapper detonators wherein multiple detonators are formed simultaneously (Figs. 10-14 showing the processing of multiple assemblies) and the substrate is diced into individual chip slapper detonators wherein each said individual chip slapper detonator includes one of said multiplicity of conductive bridges (Col. 8, Lines 22-24) in order to manufacture multiple detonators at once (Col. 8, Lines 4-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carpenter to include a multiplicity of conductive bridges and dicing the substrate into individual detonators as taught by Ward with reasonable expectation of success to manufacture multiple detonators at once (Col. 8, Lines 4-24). 
Neither Carpenter or Ward appear to explicitly teach positioning a shadow mask on said on said substrate top, wherein said shadow mask will determine the shape of a multiplicity of conductive bridges on said substrate.  Lerche teaches a method of forming a similar detonator wherein a mask is used to etch the desired pattern on the substrate (Col. 7, Lines 19-23).  It would have been obvious to 
Carpenter, Ward and Lerche do not appear to explicitly teach scoring said substrate for dicing.  James teaches a method dicing a wafer (Abstract) wherein the wafer is pre-scored before dicing [0014] in order to simplify the singulation process for certain types of wafer substrates, improve device reliability and die strength, reduce the width of the cutting kerf, reduce cost and improve yield [0011].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Carpenter, Ward, and Lerche to include pre-scoring the wafer before dicing as taught by James with reasonable expectation of success to simplify the singulation process for certain types of wafer substrates, improve device reliability and die strength, reduce the width of the cutting kerf, reduce cost and improve yield [0011].
Regarding Claim 10, Carpenter further teaches said step of providing a substrate comprises providing an alumina wafer substrate ([0019]- the substrate may be an alumina wafer).
Regarding Claim 11, Carpenter further teaches said step of electroplating a pattern of conductive pads on said substrate bottom comprises electroplating a pattern of conductive gold pads on said substrate bottom ([0033]- the pads are made of electrically conductively material; [0020]- the vias can be plated with gold so the pads can also be plated with gold).
Regarding Claim 12 and 17, Carpenter teaches the exploding foil initiator may be manufactured by utilizing metallic vacuum vapor deposition [0019] but does not specifically teach electron beam vapor deposition.  However, electron beam vapor deposition is one of a finite list of methods of performing vacuum vapor deposition, thus one of ordinary skill in the art would have found it obvious to try based on the finite list of available vacuum vapor deposition methods.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding Claim 13 and 18, Carpenter teaches the exploding foil initiator may be manufactured by utilizing metallic vacuum vapor deposition [0019], thus the process is performed under vacuum which meets the instant limitation of said step of adhering a slapper layer over said multiplicity conductive bridges on said substrate comprises adhering a slapper layer over said multiplicity conductive bridges on said substrate in a vacuum system.  
Regarding Claim 14, Carpenter teaches a polymer film layer is applied over the exploding foil initiator [0028] but is silent as to the exact polymer used.  Ward further teaches said step of adhering a slapper layer over said multiplicity of conductive bridges on said substrate comprises adhering a Kapton slapper layer over said multiplicity of conductive bridges (Col. 6, Lines 32-35- flyer material 49 is a polyimide; Kapton is a polyimide film).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carpenter and Ward to include the using a polyimide Kapton slapper layer as taught by Ward with reasonable expectation of success since such a modification would have involved substituting a known polymer slapper layer for another with a reasonable expectation of success, as disclosed in Ward.
Regarding Claim 16, Carpenter teaches a method of making chip slapper detonators (Abstract), comprising the steps of:
providing an alumina ([0019]- the substrate may be an alumina wafer) wafer substrate having a substrate top and a substrate bottom (Fig. 2- substrate 102);

laser drilling a pattern of via holes through said substrate, wherein said via holes are in contact with said conductive pads (Fig. 2- see vias 108a and 108b through substrate 102);
plating said via holes with gold to create a conductive path in said via holes between said substrate top and said conductive gold pads on said substrate bottom ([0020]- each via may be plated with gold);
depositing a conductive bridge on said substrate top ([0019]- the exploding foil initiator 104 may be manufactured by depositing a conductive foil pattern defining the first and second contacts 104A, 104B and the channel 104C); and 
adhering a slapper layer over said conductive bridge on said substrate ([0028]- a polymer film layer applied over the exploding foil initiator).
Carpenter does not appear to explicitly teach a multiplicity of conductive bridges or dicing said substrate into individual chip slapper detonators wherein each said individual chip slapper detonator includes one of said multiplicity of conductive bridges.  Ward teaches an alternative method of manufacturing slapper detonators wherein multiple detonators are formed simultaneously (Figs. 10-14 showing the processing of multiple assemblies) and the substrate is diced into individual chip slapper detonators wherein each said individual chip slapper detonator includes one of said multiplicity of conductive bridges (Col. 8, Lines 22-24) in order to manufacture multiple detonators at once (Col. 8, Lines 4-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carpenter to include a multiplicity of conductive bridges and dicing the substrate into individual detonators as taught by Ward with reasonable expectation of success to manufacture multiple detonators at once (Col. 8, Lines 4-24). 

Carpenter, Ward and Lerche do not appear to explicitly teach scoring said substrate for dicing.  James teaches a method dicing a wafer (Abstract) wherein the wafer is pre-scored before dicing [0014] in order to simplify the singulation process for certain types of wafer substrates, improve device reliability and die strength, reduce the width of the cutting kerf, reduce cost and improve yield [0011].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Carpenter, Ward, and Lerche to include pre-scoring the wafer before dicing as taught by James with reasonable expectation of success to simplify the singulation process for certain types of wafer substrates, improve device reliability and die strength, reduce the width of the cutting kerf, reduce cost and improve yield [0011].
Regarding Claim 19, Carpenter teaches a polymer film layer is applied over the exploding foil initiator [0028] but is silent as to the exact polymer used.  Ward further teaches said step of adhering a slapper layer over said multiplicity of conductive bridges on said substrate comprises adhering a Kapton slapper layer over said multiplicity of conductive bridges (Col. 6, Lines 32-35- flyer material 49 is a polyimide; Kapton is a polyimide film).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carpenter and Ward to include the using a polyimide Kapton slapper layer as taught by Ward with reasonable .
Claim 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (PGPub 2015/0219428), Ward et al (US Pat 5969286), hereinafter Ward, and James et al (PGPub 2018/0233410), hereinafter James, in view of Lerche et al (US Pat 6385031), hereinafter Lerche, in further view of Neyer et al (US Pat 6470802), hereinafter Neyer.
Regarding Claim 15 and 20, Carpenter, Ward, and Lerche do not appear to explicitly teach the method further comprising the step of depositing a gold layer over said slapper layer over said multiplicity of conductive bridges on said substrate.  Neyer teaches a method of manufacturing a similar detonator wherein a gold layer is applied over the conductive bridges (Col. 4, Lines 8-12) to utilize the gold’s corrosion resistant properties (Col. 4, Lines 8-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ward to include applying over the conductive bridges as taught by Neyer with reasonable expectation of success to utilize the gold’s corrosion resistant properties (Col. 4, Lines 8-12).

(2) Response to Argument
Appellant argues that Carpenter, Ward, and James do not teach a multiplicity of conductive bridges.
Examiner maintains Ward teaches multiple detonators are formed simultaneously on the same substrate (Figs. 10-14 showing the processing of multiple assemblies) and the substrate is diced into individual chip slapper detonators wherein each said individual chip slapper detonator includes one of said multiplicity of conductive bridges (Col. 8, Lines 22-24) in order to manufacture multiple detonators at once (Col. 8, Lines 4-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carpenter to include a multiplicity 
Thus, applying the teachings of Ward to form multiple detonators simultaneously on the same substrate to the method of Carpenter would lead to a multiplicity of conductive bridges on a single substrate.

Appellant further argues that Carpenter, Ward, and James do not teach dicing said substrate into individual chip slapper detonators wherein each said individual chip slapper detonator includes one of said multiplicity of conductive bridges.
Examiner maintains Ward teaches multiple detonators are formed simultaneously on the same substrate (Figs. 10-14 showing the processing of multiple assemblies) and the substrate is diced into individual chip slapper detonators wherein each said individual chip slapper detonator includes one of said multiplicity of conductive bridges (Col. 8, Lines 22-24) in order to manufacture multiple detonators at once (Col. 8, Lines 4-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Carpenter to include a multiplicity of conductive bridges and dicing the substrate into individual detonators as taught by Ward with reasonable expectation of success to manufacture multiple detonators at once (Col. 8, Lines 4-24). 

Appellant further argues that Carpenter, Ward, and James do not teach scoring said substrate for dicing and argues that the pre-scoring of James would destroy the Ward system.
Examiner maintains James teaches a method dicing a wafer (Abstract) wherein the wafer is pre-scored before dicing [0014] in order to simplify the singulation process for certain types of wafer substrates, improve device reliability and die strength, reduce the width of the cutting kerf, reduce cost and improve yield [0011].  It would have been obvious to one of ordinary skill in the art before the 
Examiner notes that Ward is only relied upon to modify Carpenter by teaching forming multiple detonators at once on the same substrate and therefore, the pre-scoring of James is not applicable to the Ward system.  
Additionally, even if the pre-scoring of James was applied to the Ward system, Ward teaches the substrate is diced into individual chip slapper detonators wherein each said individual chip slapper detonator includes one of said multiplicity of conductive bridges (Col. 8, Lines 22-24) and therefore, pre-scoring the substrate of Ward before dicing as taught by James would have a reasonable expectation of success to simplify the singulation process for certain types of wafer substrates, improve device reliability and die strength, reduce the width of the cutting kerf, reduce cost and improve yield [0011].

Appellant further argues that Carpenter, Ward, and James do not teach positioning a shadow mask while Lerche does not teach a multiplicity of conductive bridges.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner maintains that Ward is relied upon to teach a multiplicity of conductive bridges while Lerche is relied upon to teach utilizing a shadow mask as indicated above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                            
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.